DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-16 are pending.


Allowable Subject Matter
Claims 1-16 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Smith et al., US Patent Pub. US 20090076628 A1 discloses a distributed control system of multiple control components including a master controller connected to multiple control components that determines and stores which controller output is allowed to communicate to a field device, storage with areas for storing state information from the control component. Davlin et al., US Patent Pub. US 20110022186 A1 discloses multiple IO modules connected to a main module where each IO module is connected to sensors and actuators. Wolpert, US Patent Pub. US 20150317195 A1 discloses determining data to be passed to the flow control buffer from a table of calculation results based on meeting an accuracy-confidence threshold. Hur, US Patent Pub. US 20110054641 A1 discloses a transceiver updates a storage unit through a controlling unit with information for ownership of the controlling authority by a controlling device where information associated with a first controlling device indicates a disapproval in response to a second control device request for retrieving the controlling authority until the first controlling device approves the second controlling device request for retrieving the controlling authority, and the information for the second controlling device is updated in the storage unit. Washington et al, US Patent Pub. US 20130131839 A1 discloses a control system that selects a master controller for one or more state variables in response to a change in the control topology.
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
A distributed control system comprising:
a plurality of control devices;
a process IO master device shared by the control devices and including:
an output authority table comprising a plurality of fields with each field being an output authority for either (a) a different respective address of a plurality of addresses of an actual output area or (b) a different respective set of addresses of a plurality of sets of addresses where the plurality of addresses of the actual output area comprises the plurality of sets of addresses, and
an output data memory having:
areas for storing data outputted from the control devices, and 
the actual output area different from the areas for storing data outputted from the control devices, the actual output area comprising the plurality of addresses; and
a plurality of process IO modules connected to the process IO master device and each connected to a sensor and an actuator, wherein: 
the output authority table provides an authority that determines the control device of which output data is to be adopted and stored in the actual output area for output to the actuator,
for each of addresses corresponding to the actuators and the areas, and
the process IO master device is configured to, in response to a determination to switch
from a first control device to a second control device of the plurality of devices, update the
output authority table to indicate a hold for an address of the output authority table associated
with the first control device such that the address is not updated until the hold in the output
authority table is updated to indicate control by the second control device.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119